1    LIPSON NEILSON P.C.
     JOSEPH P. GARIN, ESQ.
2    Nevada Bar No. 6653
     MEGAN H. HUMMEL, ESQ.
3    Nevada Bar No. 12404
     9900 Covington Cross Drive, Suite 120
4    Las Vegas, Nevada 89144
     (702) 382-1500 - Telephone
5    (702) 382-1512 - Facsimile
     jgarin@lipsonneilson.com
6    mhummel@lipsonneilson.com
7    Attorneys for Defendant
     Schroeter Goldmark & Bender, P.S.
8
9                            UNITED STATES DISTRICT COURT
10                                   DISTRICT OF NEVADA
11
     DIAMOND RESORTS INTERNATIONAL,                CASE NO.: 2:17-cv-03007-APG-VCF
12   INC., a Delaware corporation; DIAMOND
     RESORTS CORPORATION, a Maryland
13   corporation, DIAMOND RESORTS U.S.             STIPULATION AND ORDER TO
     COLLECTION DEVELOPMENT, LLC, a                EXTEND TIME TO ANSWER
14   Delaware limited liability company, and       SECOND AMENDED COMPLAINT
     DIAMOND RESORTS MANAGEMENT, INC.,             [ECF 157]
15   an Arizona corporation
16                    Plaintiffs,                  (Fourth Stipulation)

17   vs.
18   REED HEIN & ASSOCIATES, LLC d/b/a/
     TIMESHARE EXIT TEAM, a Washington
19   limited liability company; BRANDON REED,
     an individual and citizen of the State of
20   Washington; TREVOR HEIN, an individual
     and citizen of Canada; THOMAS
21   PARENTEAU, an individual and citizen of the
     State of Washington; HAPPY HOUR MEDIA
22   GROUP, LLC, a Washington limited liability
     company; MITCHELL R. SUSSMAN, ESQ.,
23   d/b/a THE LAW OFFICE OF MITCHELL
     REDD SUSSMAN & ASSOCIATES, an
24   individual and citizen of the State of
     California; SCHROETER, GOLDMARK &
25   BENDER, P.S., a Washington professional
     services corporation; and KEN B. PRIVETT,
26   ESQ., a citizen of the State of Oklahoma,
27                     Defendants.
28

                                         Page 1 of 4
1                STIPULATION AND ORDER TO EXTEND TIME TO ANSWER
                           SECOND AMENDED COMPLAINT
2                                (Fourth Stipulation)
3           The parties above-named, by and through their respective counsel, agree and

4    stipulate as follows:

5           1. On November 25, 2019, this Court granted in part TET Defendants and

6    HHMG’s Motions to Dismiss (hereinafter, the “MTD Order”). [ECF No. 141].

7           2. The MTD Order permitted former named Plaintiff Diamond Resorts

8    Corporation (“DRC”) until December 23, 2019 to file a Second Amended Complaint

9    (“SAC”).

10          3. On December 20, 2019, the Court granted a joint stipulation filed by DRC and

11   all named Defendants to extend DRC’s deadline to file its Second Amended Complaint

12   (“SAC”) to January 12, 2020, and to permit the Defendants’ to file their responses to the

13   SAC thirty (30) days later. [ECF No. 144].

14          4. On January 09, 2020, the Court granted a second joint stipulation filed by the

15   parties to extend DRC’s deadline to file the SAC for an additional thirty (30) days, to

16   February 12, 2020. The stipulation also permitted the Defendants to file their responses

17   to the SAC 30 days after the SAC is filed (March 13, 2020). [ECF No. 146].

18          5. On February 11, 2020, DRC filed a motion to extend the deadline to file its

19   SAC to February 26, 2020 (“Motion to Extend”). [ECF No. 152]. TET Defendants filed

20   their response in opposition to DRC’s Motion to Extend on February 14, 2020. [ECF No.

21   154]. DRC’s Reply in Support of the Motion to Extend was filed on February 19, 2020.

22   [ECF No. 156].

23          6. Plaintiff filed the SAC on February 26, 2020. [ECF No. 157]. On March 3,

24   2020, the Court granted Plaintiff’s Motion to Extend. [ECF No. 161].

25          7.     On March 11, 2020, Defendants Ken B. Privett, Esq. (“Privett”) and

26   Mitchell R. Sussman, Esq. d/b/a The Law Offices of Mitchell Reed Sussman &

27   Associates (“Sussman”) filed their respective Answers to Plaintiff’s SAC. [ECF Nos. 162

28   and 163].

                                           Page 2 of 4
1           8.     Given the two (2) prior joint stipulations referenced above, on March 12,
2    2020, a Stipulation and Order was filed stating that the Defendants’ TET Defendants,
3    HHMG, and SGB will file their by March 27, 2020 (30 days after the SAC was filed) to
4    file their responses to the SAC [ECF No. 164].
5           9.     Now, the parties have agreed that Defendants may have an additional
6    fourteen (14) days to file a responsive pleading, making the deadline to respond
7    Tuesday, April 7, 2020.
8           10.    Pursuant to Local Rule 6-1(b), the parties state the reason for the
9    extension is that counsel requires more time to evaluate and respond the Plaintiffs’
10   Second Amended Complaint. The parties have entered into this agreement in good
11   faith and not for purposes of delay. This request will not cause any prejudice to the
12   parties in this matter.
13   Dated this 27th day of March, 2020.          Dated this 27th day of March, 2020.
14   GREENSPOON MARDER LLP                        LIPSON NEILSON P.C.
15
     /s/ Phillip A. Silvestri                     /s/ Megan H. Hummel
16   ________________________________             __________________________________
     Phillip A. Silvestri, Esq. (Bar No. 11276)   Joseph P. Garin, Esq. (Bar No. 6653)
17   3993 Howard Hughes Pkwy., Ste. 400           Megan H. Hummel, Esq. (Bar No. 12404)
     Las Vegas, NV 89169                          9900 Covington Cross Drive, Suite 120
18                                                Las Vegas, Nevada 89144
     Richard W. Epstein, Esq.
19   (Admitted Pro Hac Vice)                      Attorneys for Defendant
     Jeffrey Backman, Esq.                        Schroeter Goldmark & Bender, P.S.
20   (Admitted Pro Hac Vice)
     Michelle E. Durieux, Esq.
21   (Admitted Pro Hac Vice)
     200 East Broward Blvd., Ste. 1800
22   Fort Lauderdale, FL 33301
23   COOPER LEVENSON, P.A.
     Kimberly Maxson-Rushton, Esq.
24   Nevada Bar No. 5065
     Gregory A. Kraemer, Esq.
25   Nevada Bar No. 10911
     R. Scott Rasmussen, Esq.
26   Nevada Bar No. 6100
     1835 Village Center Circle
27   Las Vegas, NV 89134

28   Attorneys for Plaintiffs

                                            Page 3 of 4
1                            Diamond Resorts v. Reed Hein & Associates, LLC, et al.
                                                Case No. 2:17-cv-03007-APG-VCF
2
3                                   ORDER

4    IT IS SO ORDERED.
5    DATED: March 27, 2020
6
7                                    _____________________________________
                                     UNITED STATES MAGISTRATE JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                   Page 4 of 4
